                             UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS
___________________________________
                                          )
A. RICHARD SCHUSTER,                      )
individually and on behalf of all others  )
similarly situated,                       )
        Plaintiff,                        )
                                          )
v.                                        )    C.A. No. 1:19-CV-11679-ADB
                                          )
ENCORE BOSTON HARBOR,                     )
WYNN MA, LLC, and                         )
WYNN RESORTS, LTD.,                       )
        Defendants.                       )
___________________________________ )

                                   MOTION TO REMAND

       Plaintiff A. Richard Schuster (“Plaintiff”) brought this action in the Middlesex Superior

Court seeking damages against Encore Boston Harbor, Wynn MA, LLC, and Wynn Resorts, Ltd.

(collectively “Encore”) under various legal theories arising out of Encore’s disregard of

Massachusetts Gaming laws, failure to abide by the published Rules of Blackjack, and

inexplicably failing to dispense coins to its slot customers. On August 5, 2019, Wynn MA, LLC

and Wynn Resorts, Ltd. removed the case pursuant to the Class Action Fairness Act of 2005

(“CAFA”). See 28 U.S.C., § 1332(d). Encore has failed to meet its burden of establishing a

reasonable probability that the amount in controversy in this case exceeds the sum or value of $5

million, exclusive of interest and costs, as is required by CAFA for removal.1 See 28 U.S.C., §

1332(d)(2). Accordingly, Plaintiff moves pursuant to 28 U.S.C., § 1447(c) that the case be

remanded to the Middlesex Superior Court, and that the Court award Plaintiff his costs and

reasonable attorney’s fees incurred as a result of Encore’s improvident removal.


1
 Defendant “Encore Boston Harbor” did not consent to removal. Accordingly, the Plaintiff also
moves to remand because not all properly served defendants consented to removal.


                                                1
       The Plaintiff submits herewith a Memorandum of Law in support of this motion and

incorporates said memorandum herein by reference.



                                              Respectfully submitted,

                                              /s/ Joshua N. Garick
                                              __________________________________
                                              Joshua N. Garick (BBO# 674603)
                                              LAW OFFICES OF JOSHUA N. GARICK, P.C.
                                              34 Salem Street, Suite 202
                                              Reading, MA 01867
                                              Phone: (617) 600-7520
                                              Joshua@GarickLaw.com

                                              Counsel for Plaintiff and the Class

Dated: September 1, 2019

                           LOCAL RULE 7.1(A)(2) CERTIFICATE

        I certify that, in compliance with Local Rule 7.1(a)(2), I conferred with counsel for the
defendants and have attempted in good faith to resolve or narrow the issues that are the subject
of this motion.

                                                     /s/ Joshua N. Garick
                                                     __________________________
                                                     Joshua N. Garick, Esq.
Dated: September 1, 2019


                                CERTIFICATE OF SERVICE

       I hereby certify that on September 1, 2019, the foregoing was filed electronically using
the Court’s CM/ECF system which will send notification of such filing to all registered
individuals.

                                                     /s/ Joshua N. Garick
                                                     __________________________
                                                     Joshua N. Garick, Esq.
Dated: September 1, 2019




                                                 2
